Peters, J.
It does not appear that the notes in suit were given to the plaintiff’s intestate as a consideration for her procuring a divorce from the defendant, nor that her deed was given to him to induce him not to defend against her libel. The case seems to amount to this. The libellant having a cause of divorce, the libellee desired to defend against it only so far as the claim for alimony was concerned. That claim was adjusted by the parties upon terms to be carried into effect provided a divorce was decreed. We can see no impropriety in their doing so. The same thing is often done under the eye of the court. Such questions may well be left for settlement with the parties interested, where they can agree. Of course, the court may exercise a supervision of such adjustments, so far as to see that no wrong is perpetrated, whenever there seems to be a necessity for its interposition.

Exceptions ovemcled.

Appleton, O. J., Cutting, Walton, Barrows and Daneorth, JJ., concm'red.